Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant's election with traverse of Subspecies A1 in the reply filed on 6/28/21 is acknowledged.  The traversal is on the ground(s) that a search burden is not present.  The argument for lack of burden is likewise unpersuasive as the claims are classified in different areas, require different searches, and prior art applicable to one group is not necessarily applicable to both.  See details of restriction. 
The applicant has misidentified the claims encompassed by the elected Subspecies.  Claims 18, 21-24, 26 and 28-30 are encompassed by Subspecies A1.  Claims 19, 20, 25, 27 and 31-37 are withdrawn from examination. 

The requirement is still deemed proper and is therefore made FINAL.

	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “FKM family fluoroelastomer” is not clear and is not explained by the specification.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 20110277918).
Lee discloses a multilayered bladder system comprising: an outer bladder layer 44, wherein a first portion of the outer bladder layer overlaps a second portion of the outer bladder layer; an intermediate bladder layer 46 contained within the outer bladder layer; and an inner bladder layer 42 contained within the intermediate bladder layer, wherein a third portion of the inner bladder layer overlaps a fourth portion of the inner bladder layer (see annotated fig below, figs 14-23, para 7-10, 37-39, 41-48).

    PNG
    media_image1.png
    335
    561
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fujio (US 5421932).
Lee discloses a multilayered bladder system comprising: an outer bladder layer, wherein a first portion of the outer bladder layer overlaps a second portion of the outer bladder layer; an intermediate bladder layer contained within the outer bladder layer; an inner bladder layer contained within the intermediate bladder layer, wherein a third portion of the inner bladder layer overlaps a fourth portion of the inner bladder layer (see claim 21 discussion above).
Lee does not disclose a separate inner layer between the third portion and the fourth portion, the separate inner layer comprising an FKM family fluoroelastomer, nylon, or fiberglass.
Fujio discloses a separate inner layer 3 between overlapping portions of a tube (fig 1D, 1E); the separate layer facilitates bonding (col 2, line 23-50).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Lee such that a separate interlayer is between the third and fourth overlapping portions as taught by Fujio above as such a modification facilitates bonding.  Since Lee discloses that the FKM fluoroelastomer is provides favorable properties for the bladder (para 37), one of ordinary skill in the art would have understood to form the layer our of said FKM flouroelastomer.  

Claims 22-24 and 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 21 above, and further in view of Lofving et al. (US 2010/0282350).
As to claims 22, 24 and 26 Lee discloses the first portion of the outer bladder layer overlaps the second portion of the outer bladder layer by a first distance, the third portion of the inner bladder layer overlaps the fourth portion of the inner bladder layer over a second distance (see above), but not that the second distance is less than the first distance.
Lofving discloses that when forming lap joints, the length of the overlap can be varied to form a contamination free seal wherein the sealing means is easy to mount (para 122).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to form the overlap such that the second distance is less than the first distance, wherein the first portion overlaps the second portion over an entirety of a length of an outer face of the outer bladder layer, and wherein the third portion overlaps the fourth portion over an entirety of a length of an outer face of the inner bladder layer because the length of overlap is a design choice obvious to one of ordinary skill in the art as taught by Lofving above.
As to claims 23, fig 21 discloses the first distance is parallel to the second distance.  As to claims 28, para 37 of Lee discloses the intermediate bladder layer comprises fiberglass.  As to claim 29, para 44 and fig 16 of Lee discloses a separate inner layer 72 on an inner face of the inner bladder layer, the separate inner layer comprising nylon.
As to claim 30, para 37 and fig 6 of Lee discloses a separate inner layer 51 between the intermediate bladder layer and the outer bladder layer, the separate inner layer comprising an FKM family fluoroelastomer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4947584, relevant to adjusting overlap of lap joints. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748